Advisory Action
Applicants' argument for claims 1-6 as indicated in pages 4-6 is not persuasive. The examiner respectfully submits that such argument is not commensurate with the scope of the claims, in particularly as stated in the final rejection mailed on December 21, 2020. In addition, the amendment to specification field on September 11, still contains new matter and objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  See Paragraph [48.1] of the amendment of specification filed on September 11, 2020.
Applicant is required to cancel the new matter in the reply to this Office Action.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
March 10, 2021